                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:19-CR-00093-RJC-DCK
USA                                           )
                                              )
    v.                                        )                     ORDER
                                              )
TONY OBRIAN DAVIS                             )
                                              )

         THIS MATTER is before the Court on the defendant’s second pro se motion

to be transferred to another jail. (Doc. No. 78). The motion will be denied for the

same reasons that his previous motion denied. (Doc. No. 64).

         IT IS, THEREFORE, ORDERED, that the defendant’s pro se motion is

DENIED.

         The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, and to the United States Attorney.



                                          Signed: October 8, 2020




         Case 3:19-cr-00093-RJC-DCK Document 79 Filed 10/09/20 Page 1 of 1
